DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mullins (U.S.10347046)
Regarding claims 1, 8, 15,  Mullins discloses a  computer-implemented method comprising: capturing an environmental digital image stream utilizing a camera of a requestor computing device to initiate a transportation request col 2, lines 55-60); determining a location of the camera based on the captured environmental digital image stream (col. 2, lines 57-64); determining at least one transportation pickup location based at least in part on the location of the camera (See col. 3, lines 8-22); and providing, for display on the requestor computing device, an augmented reality element at the at least one transportation pickup location within an environmental scene (col. 3, lines 8-22).
Regarding claims 3, 10, 17, Mullins discloses determining the at least one transportation pickup location further comprises: identifying one or more locations of one or more transportation providers; determining a matched transportation provider from the one or more transportation providers; and selecting the at least one transportation pickup location based on a location of the matched transportation provider and the location of the camera (See  col. 3, lines 7-22; the AR of the user has a camera and provides location for transportation location pickup; alternate location is matched).  
Regarding claims 4, 11, 18, Mullins discloses determining a second transportation pickup location (alternate location) based on the environmental digital image stream; and displaying, on the requestor computing device, a second augmented reality element at the second transportation pickup location within the environmental scene (See col.3, lines 7-22).
  	Regarding claims 5, 12, 19, Mullins discloses identifying an initial requestor computing device location based on the environmental digital image stream (See col. 2,lines 37-41); determining an updated requestor computing device location based on local movement information associated with the requestor computing device and the initial requestor computing device location (See col. 2, lines 37-41 an updated requestor is considered as another device); and in response to determining that the updated requestor computing device location is within a threshold proximity to the at least one transportation pickup location, sending the transportation request to a transportation provider (See col. 2, lines 37-54; col. 9, lines 9-14 as communication for transportation request includes transmitting/sending and receiving).  

Regarding claims 6, 13, 20, Mullins discloses the augmented reality element at the at least one transportation pickup location within the environmental scene comprises a selectable element and further comprising: receiving an indication of an interaction with the selectable element; and based on the indication of the interaction with the selectable element, sending the transportation request, corresponding to the at least one transportation pickup location, to a transportation provider (See col. 9, lines 9-19; rideshare is a transportation service request using selectable element such as color, make model information).  
Regarding claims 7, 14, Mullins discloses in response to identifying an indication to initiate the transportation request at the requestor computing device, displaying the environmental digital image stream on the requestor computing device (See col. 8, line55-col. 9, line 3).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mullins (U.S. Patent No. 10,347,046) in view of Elswick (U.S. Pub No. 20180075287).
Regarding claims 2, 9, 16  Mullins discloses the augmented reality element comprises pickup information associated with each of the at least one transportation pickup location(See col. 9, lines 35-41) as discussed, but fail to specifically disclose wherein the pickup information comprises an estimated time of arrival and a cost associated with the transportation request.  In analogous art, Elswick disclose the pickup information comprises an estimated time of arrival and a cost associated with the transportation request (See paragraph 0036). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the transportation system of Mullins with that of Elswick by including an estimated time of arrival and cost associated with the pickup information in order to inform the user of the different traveling element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/ Primary Examiner, Art Unit 3661